Citation Nr: 0016921	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a gunshot wound to the right forearm (right 
forearm disability), currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Michael C. Jones, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active duty service from April 1944 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
benefit sought on appeal. 

At the outset, the Board observes that the veteran's 
attorney, Michael C. Jones,  filed a February 2000 letter 
with the RO stating that the veteran "does not wish to 
pursue his claim for additional benefits any further.  
Therefore you may remove his name from the hearings list."  
In response, the RO sent letters to both the veteran and his 
representative explaining that since the Substantive Appeal 
was personally filed by the veteran in August 1997, express 
written consent from the veteran was required to effectuate a 
withdrawal of his claim.  See 38 U.S.C.A. § 7105(b)(2) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).  The Board 
finds that the veteran never provided express written consent 
to withdraw his claim of entitlement to an increased 
disability rating for a right forearm disability; indeed, a 
subsequent statement in support of claim filed by the veteran 
appears to show that the veteran wishes to pursue his claim.  
As such, the veteran's claim of entitlement to an increased 
disability rating for a right forearm disability is properly 
in appellate status.  

Mr. Jones's February 2000 letter also raises the question of 
whether the veteran desired to have a Travel Board hearing 
(or, in the alternative, a VideoConference hearing), as he 
had initially requested in his October 1997 Substantive 
Appeal.  The veteran was afforded an RO hearing before a 
Hearing Officer in August 1998.  In April 1999, the RO mailed 
a letter to the veteran for the purpose of clarify whether 
the veteran also desired a Travel Board hearing or 
VideoConference hearing.  In subsequent correspondence 
received from the veteran and his attorney, there was no 
indication that the veteran desired such a hearing.  

The Board further notes that the March 1997 rating decision 
also denied the issue of entitlement to an increased 
disability rating for a hemorrhoidectomy, currently rated as 
10 percent disabling.  However, the veteran's July 1997 
notice of disagreement (NOD) did not refer to the issue of 
entitlement to an increased disability rating for a 
hemorrhoidectomy.  As such, the RO's August 1997 statement of 
the case (SOC) did not include the hemorrhoidectomy increased 
rating claim.  Subsequently, however, in the August 1997 VA 
Form 9 that served as the veteran's Substantive Appeal to his 
right forearm disability increased rating claim, the veteran 
expressed disagreement with the March 1997 rating decision 
denying him an increased rating for his hemorrhoidectomy.  
Although the issue of entitlement to an increased disability 
rating for a hemorrhoidectomy was again considered in an 
August 1998 supplemental statement of the case (SSOC), this 
document did not include the applicable laws and regulations 
as required in an SOC after a veteran files a timely NOD.  
This issue will be further addressed in the REMAND portion of 
this decision.  

The Board also notes that the veteran presented hearing 
testimony and submitted certain written statements explaining 
that he was unable work for many years due to his service-
connected disabilities.  Indeed, there is evidence, including 
physicians' statements and employer statements, relating to 
his unemployability.  The Board finds that an issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability is raised by the 
record.  Since this matter has not been adjudicated, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran sustained a through and through gunshot wound of 
the right forearm, resulting in a compound, comminuted 
fracture of the distal third of the ulna and moderately 
severe damage to Muscle Groups VII and VIII; the fracture has 
healed with good alignment; there is no ankylosis of the 
wrist; and there are no tender scars.

CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
40 percent for a right forearm disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.55, 4.56, 4.73, Diagnostic Code 5307 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination reports and clinical records, private medical 
records, and the veteran's written statements and RO hearing 
testimony.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

The veteran was initially granted service connection for his 
right forearm disability - specifically, a wound to the right 
forearm with a fracture to the right ulna affecting muscle 
group VII - pursuant to a January 1946 rating decision, which 
also assigned a 20 percent disability rating under Diagnostic 
Code 5307, effective in December 1945.  In accordance with a 
September 1947 rating decision, the veteran's disability 
rating was increased to 30 percent, effective in April 1946.

Turning to the relevant medical evidence of record, the 
veteran's service medical records show that he suffered a 
through and through gunshot wound of the right forearm in 
combat, resulting in a compound fracture of the distal one 
third of the right ulna.  The wounds were debrided, the bones 
set, and a cast was applied.  After 7 days, the veteran was 
transferred to a Field Hospital where an X-ray showed a 
comminuted fracture of the distal one third of the right ulna 
in good position and alignment.  It was subsequently noted 
that the veteran had good motion of the right wrist and 
elbow.  The veteran continued to complain of some pain and 
weakness, and mild atrophy was noted, in the right forearm.  
Follow-up X-rays showed good position and alignment with 
early bone union.  

A VA orthopedic examination in December 1950 revealed two 
scars in the right forearm approximately 3 and 1/4 inch apart; 
the scars and surrounding tissues were sensitive and there 
was considerable weakness in the grip strength of the right 
hand.  Some decrease in range of motion of the right fingers 
and wrist was also noted.  Following an X-ray examination, 
the diagnosis was residuals of a gunshot wound of the right 
forearm, with tender scars and moderately severe damage to 
Muscle Groups VII and VIII, and fracture of the ulna, healed 
and in good position.  

The veteran's right forearm disability rating was increased 
to 40 percent pursuant to a December 1950 RO decision.  It 
was determined at that time that, as the medical evidence 
showed moderately severe damage to two muscle groups (Muscle 
Groups VII and VIII), the disability was rated as severe 
damage to Muscle Group VII. Aside from being assigned a 
temporary 100 percent disability rating for convalescence for 
the period January 1966 to March 1966, the veteran's 
disability rating has remained at 40 percent since the 
December 1950 rating decision. 

The veteran testified at an RO hearing in August 1998 that 
his residuals of a gunshot wound of the right forearm 
included pain, loss of grip strength, and weakness of the 
right forearm.  He indicated that his right arm disability 
resulted in significant functional impairment.  

In January 1999, the veteran underwent a battery of VA 
examinations covering the bones, joints, muscles, peripheral 
nerves, and scars, to evaluate his right forearm disability.  
The examination reports show that the veteran complained of 
constant pain in the right wrist, which is aggravated by use.  
Objectively, the veteran's wrist is not red, hot, swollen or 
tender.  There was no deformity, angulation, false motion, 
malunion, nonunion, loose motion, tenderness, drainage, 
edema, ankylosis, soft tissue loss, scars, adhesions, or 
tendon, bone or nerve damage.  Muscle strength was good, and 
there was no muscle herniation, or loss of muscle function.  
Range of motion measurements for the wrist were as follows: 
flexion to 45 degrees; extension to 74 degrees, radial 
deviation to 25; degrees; and ulnar deviation to 22 degrees.  
Some pain was noted at the end of the range of motion 
testing.  The muscle examination revealed no visible scars.  
The diagnosis was status post gunshot wound, right forearm, 
with healing.  A contemporaneous VA radiology report found a 
remote distal ulnar fracture with a subtle lucency present, 
representing either just the normal healing process or less 
likely an indolent infection. 

The Board has also considered the veteran's written 
statements and the testimony from the veteran's RO hearing 
transcript, in which he contends that he is entitled to a 
disability rating in excess of 40 percent.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  Moreover, the 
regulations provide that the evaluation of the same 
disability under various diagnoses, and the evaluation of the 
same manifestation under different diagnoses, are to be 
avoided so that pyramiding does not result.  38 C.F.R. 
§ 4.14.

At this point the Board notes that the veteran's 40 percent 
disability rating for a right forearm disability has been 
continuously in effect for more than twenty years.  Thus, 
this disability rating is protected and cannot be reduced 
except under certain circumstances (which are not shown to be 
present in this case).  38 C.F.R. § 3.951(b).  

The veteran sustained a through and through gunshot wound of 
the right forearm, resulting in a compound, comminuted 
fracture of the distal third of the ulna and moderately 
severe damage to Muscle Groups VII and VIII.  His disability 
is rated under 38 C.F.R. § 4.73, Diagnostic Code 5307, which 
provides the criteria for rating disabilities affecting the 
muscles of the forearm, wrist, and hand.  As was previously 
been explained, the veteran has already been assigned a 40 
percent disability rating for severe limitation of function 
of his right forearm due to muscle damage.  See 38 C.F.R. 
§ 4.55(e), 4.56.  The Board notes that this is the maximum 
schedular rating permitted under Diagnostic Code 5307.  
Although Diagnostic Codes 5308 and 5309 also involve the 
muscles of the forearm, wrist, and hand, as they do not 
provide for a rating in excess of 40 percent, they do not 
provide a basis for which the veteran's rating may be 
increased. 

The Board has also considered the applicability of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5213, 5214, and 5215, as the 
veteran's service-connected injury may have affected this 
part of the veteran's forearm and wrist.  However, as the 
criteria for 5213 and 5215 do not provide for disability 
ratings in excess of 40 percent, they do not provide an 
alternative basis for an increased rating.  Although 
Diagnostic Code 5214 provides for a disability rating in 
excess of 40 percent, as there is no showing that the veteran 
suffers from ankylosis of the right forearm or wrist, this 
diagnostic Code does not provide a basis for assigning an 
increased rating.  The medical and X-ray evidence shows that 
the right ulnar fracture has healed with good alignment.  
There is no indication of ankylosis of the wrist, and there 
are no tender scars.

Additionally, the Board has considered the applicability of 
38 C.F.R. § 4.124a, Diagnostic Codes 8511-8518, on the basis 
that the peripheral nerves of the right forearm could have 
been affected by the veteran's disability.  However, there is 
no medical evidence to suggest that the veteran suffers from 
damage to the peripheral nerves causing paralysis sufficient 
to provide a disability rating in excess of 40 percent.  
Moreover, the Board notes that pursuant to 38 C.F.R. 
§ 4.55(a), a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

The Board also notes that it has considered DeLuca v. Brown, 
8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45 in regard 
to loss of range of motion due to pain and functional loss 
due to pain.  However, the Board notes that the criteria of 
38 C.F.R. § 4.56 obviously contemplate pain in assigning the 
degree of impairment.  There is no medical evidence to 
indicate that pain or any other symptom results in additional 
functional impairment to a degree that approaches ankylosis 
or complete immobility of the right wrist.

Therefore, after review of the evidence of record and the 
applicable laws and regulations, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 40 percent for a right 
forearm disability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

A disability rating in excess of 40 percent for the veteran's 
right forearm disability is denied.


REMAND

As was previously noted herein, a March 1997 rating decision 
denied the issue of entitlement to an increased disability 
rating for a hemorrhoidectomy and a timely NOD was filed in 
August 1997, but no SOC with regard to this issue was 
received.  The veteran is entitled to an SOC on this issue.  
While the Board may not exercise jurisdiction in the absence 
of a properly perfected appeal, the matter must be remanded 
for the issuance of a statement of the case.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Although the Board has in the 
past referred such matters to the RO for appropriate action, 
the Court has held that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to an increased disability 
rating for a hemorrhoidectomy.  The 
veteran is hereby informed that the Board 
may only exercise jurisdiction over an 
issue after an appellant has filed both a 
timely notice of disagreement to a rating 
decision denying the benefit sought, and 
a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Hence, if the veteran 
wishes to appeal the RO's denial of the 
veteran's claim for an increased 
disability rating for a hemorrhoidectomy, 
he must take appropriate action to 
perfect his appeal following the issuance 
of the aforementioned statement of the 
case.  In the event that the veteran 
perfects an appeal, the case should be 
returned to the Board for appellate 
consideration, if otherwise in order.  

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

